 1   Bountiful Law, PLLC
     4620 200th Street SW, Ste D
 2   Lynnwood, WA 98036
 3   Telephone: (425) 775-9700
     Facsimile: (425) 645-8088
 4

 5
                               IN THE UNITED STATES BANKRUPTCY COURT
 6                            FOR THE WESTERN DISTRICT OF WASHINGTON
 7
       In re:                                                Chapter 11
 8
       V.S. INVESTMENT ASSOC., LLC,                          NO. 20-11541
 9
10
                                                             DECLARATION OF BRAD L.
11                                                           PUFFPAFF
                             Debtor(s).
12

13 I, Brad L. Puffpaff, declare:

14               1.     On June 26, 2020, I caused a copy of the Debtor’s Application for Order
15
     Authorizing Employment of Real Estate Agent for the Estate to be delivered to the United States
16
     Trustee by email at USTPRegion18.SE.ECF@usdoj.gov pursuant to Local Bankruptcy Rule 2014-
17
     1(b). The UST has indicated it has no objection to filing the application ex parte.
18

19              I certify under penalty of perjury according to the laws of the United States of America the

20 foregoing is true and correct to the best of my knowledge.

21              Dated this 30th day of June, 2020
22                                                    BOUNTIFUL LAW, PLLC
23
                                                      By: /s/ Brad L. Puffpaff
24                                                    Brad L. Puffpaff, WSBA No. 46434

25

26
        Declaration
                                                                         Bountiful Law, PLLC
27                                                                      4620 200th St. SW, Ste D
                                                                         Lynnwood, WA 98036
28                                                                 (425)775-9700; Fax (425)633-2465



      Case 20-11541-CMA             Doc 35-3     Filed 07/01/20     Ent. 07/01/20 08:41:42        Pg. 1 of 1
